Exhibit 10.11


PREMIER, INC.
ANNUAL INCENTIVE COMPENSATION PLAN
 
AMENDED AND RESTATED EFFECTIVE June 15, 2018
 
ARTICLE 1.  PLAN AMENDMENT AND RESTATEMENT; PURPOSE
 
1.1.
Amendment and Restatement.  Premier, Inc., a Delaware corporation (the
“Company”), hereby amends and restates its annual incentive compensation plan,
which is known as the Premier, Inc. Annual Incentive Compensation Plan (the
“Plan”), originally established effective July 1, 1996 for selected Employees.

1.2.
Purpose.  The purpose of the Plan is to maximize the success of the Company and
the Premier Group by providing significant financial incentive opportunities to
eligible Employees, to assist in attracting and retaining employees of superior
abilities, and to further align the interests and objectives of Participants
with those of the Company and the Premier Group.



ARTICLE 2.  DEFINITIONS


2.1.
Definitions.  Whenever used herein the following terms shall have their
respective meanings as set forth below:

(a)
“Administrator” means the Employee(s) of the Company designated from time to
time by the Committee to perform those duties specified in the Plan.

(b)
“Award” shall have the meaning set forth in Section 7.2.

(c)
“Change in Control” shall have the meaning set forth in Section 13.3 (or
subsequent applicable sections, if and as later amended) of the Premier, Inc.
2013 Equity Incentive Plan, as it may be established, modified, amended,
restated, or replaced from time to time.

(d)
“Code” shall have the meaning set forth in Section 8.2.

(e)
“Code Section 409A” shall have the meaning set forth in Section 11.12.

(f)
“Committee” means the Compensation Committee of the Board of Directors of the
Company.

(g)
“Company” means Premier, Inc.

(h)
“Disability” means a determination of disability with respect to a Participant
under the long-term disability plan maintained by the Participant’s Premier
Group employer.  If, at any time during the period that this Plan is in
operation, the applicable entity of the Premier Group does not maintain a
long-term disability plan, “Disability” shall mean a physical or mental
condition that, in the judgment of the Administrator, permanently prevents a
Participant from performing the essential functions of the Participant’s job
duties with the Premier Group or such other position or job that is made
available to the Participant within the Premier Group and for which the
Participant is qualified by reason of education, training and experience, with
or without reasonable accommodation.  In making such determination, the
Administrator may, but is not required to, rely on advice of a physician
competent in the area to which such Disability relates.  In addition, the
Participant upon request by the Administrator must submit such medical evidence,
records and examination data to the Administrator regarding any Disability as is
reasonably necessary for the Administrator to evaluate the same, to be treated
as confidential as required by law.  The Administrator shall make all
determinations and resolve any disputes regarding Disability in its sole
discretion, and any decision of the Administrator concerning the same will be
binding on all parties.

(i)
“Earnings” for a Participant that is an exempt Employee (as designated by
Premier in accordance with applicable law) means a Participant’s annual base
salary from the Participant’s Premier Group employer measured as of the last day
of the Plan Year (June 30) or, if sooner, the Participant’s last day of
eligibility under the Plan during the Plan Year, in each case excluding all
other pay elements (including, but not limited to bonus payments, commissions,
incentive compensation, deferred compensation payments, stock options, profit
sharing, dividends, benefits, severance pay, vacation payout, expense
reimbursements, miscellaneous allowances or any other compensation). For a
Participant that is an exempt Employee who does not participate in the Plan for
the full Plan Year (pursuant to Article 4), Earnings means the Participant’s
annual base salary described in the preceding sentence calculated on a pro rata
basis based upon the number of days during which the Participant actually
participated in the Plan during the Plan Year divided by 365. “Earnings” for a
Participant that is an nonexempt Employee (as designated by Premier in
accordance with






--------------------------------------------------------------------------------

Exhibit 10.11


applicable law) means a Participant’s annual base salary and overtime pay earned
and paid during the Plan Year (measured as of the last day of the Plan Year
(June 30)) plus compensation related to sick days used and vacation days used
during the Plan Year.
(j)
“Employee” shall means any person designated as an employee of the Premier Group
on the payroll records thereof, but excluding any person designated by Premier
as an intern, temporary worker or contractor.

(k)
“Exchange Act” means the Securities Exchange Act of 1934 and all regulations
issued thereunder and any successors thereto.

(l)
“Goals and Performance Standards” shall have the meaning set forth in
Section 5.1.

(m)
“Participant” means any individual designated to participate in the Plan
pursuant to Article 4.

(n)
“Performance Standard Achievement” shall have the meaning set forth in
Section 7.1.

(o)
“Plan Year” means the twelve-month period beginning July 1 through June 30.

(p)
“Premier Group” means the Company and/or those affiliates, subsidiaries or
managed entities which the Company permits to participate in the Plan, as
designated from time to time by the Committee.

(q)
“Recoupment Policy” shall have the meaning set forth in Section 8.3.

(r)
“Retirement” means the Participant’s voluntary resignation from the Premier
Group on or after attaining age 59 ½ or age 55 with 5 or more years of service.

(s)
“Stretch” means the level of achievement in which the highest payout for Goals
and Performance Standards will be made.

(t)
“Target” means 100% achievement of the Goals and Performance Standards.

(u)
“Target Award Opportunity” shall have the meaning set forth in Section 6.1.

(v)
“Termination of Employment” means the separation or end of the Participant’s
employment with any and all members of the Premier Group for any reason.

(w)
“Threshold” means the minimum level of achievement that must be attained for
Goals and Performance Standards before a Plan Award is potentially earned.

 
ARTICLE 3.  ADMINISTRATION
 
3.1.
Committee.  The Committee shall have general responsibility for the
administration of the Plan according to the terms and provisions of the Plan and
shall have all the powers necessary to accomplish these purposes, including, but
not by way of limitation, the right, power and authority:

(a)
To make rules and regulations for the administration of the Plan;

(b)
  To construe all terms, provisions, conditions and limitations of the Plan;

(c)
To correct any defects, supply any omissions or reconcile any inconsistencies
that may appear in the Plan in the manner and to the extent deemed expedient;

(d)
To determine all controversies relating to the administration of the Plan,
including, but not limited to, differences of opinion that may arise among the
Premier Group or the Administrator and the Participants;

(e)
To resolve any questions necessary to promote the uniform administration of the
Plan; and

(f)
To amend the Plan or terminate the Plan pursuant to Article 10. 

3.2.
Administrator.  The Administrator shall have responsibility for the day-to-day
operation of the Plan.  The Administrator shall make initial determinations
regarding administration of the Plan, including, but not limited to, differences
of opinion that may arise among the Premier Group and matters relating to
Participant eligibility and incentive payments under the Plan.  The foregoing
notwithstanding, the Administrator also shall have responsibility for those
decisions or actions specifically set forth in the provisions of this Plan.

3.3.
Discretion.  The Committee or the Administrator, in exercising any power or
authority granted under this Plan, or in making any determination under this
Plan, shall perform or refrain from performing those acts in its sole and
absolute discretion and judgment.  Any decision made by the Committee, or any
refraining to act or any act taken by the Committee, shall be final and binding
on all parties.

3.4.
Liability and Indemnification.  The Committee or the Administrator shall not be
liable for any act done or any determination made in good faith.  The Company
and the Premier Group shall, to the fullest extent permitted by law, indemnify
and hold the Committee, its members and the Administrator harmless from any and
all claims, causes of action, damages and expenses (including reasonable
attorneys’ fees and expenses) incurred by the






--------------------------------------------------------------------------------

Exhibit 10.11


Committee, its members, and the Administrator in connection with or otherwise
related to service in such capacity.


ARTICLE 4.  PLAN PARTICIPATION
 
4.1.
Participation.  All Employees of the Premier Group shall participate in the
Plan, except that an individual who becomes an Employee of the Premier Group on
or after April 1 of the Plan Year shall not begin participating in the Plan
until the next Plan Year.  An individual who becomes an Employee of the Premier
Group after the start of the Plan Year and before April 1 shall enter the Plan
immediately and a Target Award Opportunity shall be established and communicated
to such Employee as soon as administratively practicable. Notwithstanding the
foregoing, anyone employed by a member of the Premier Group who receives an
annual cash incentive award opportunity under the Premier, Inc. Equity Incentive
Plan (or its successor) for a fiscal year shall not be eligible to earn an
annual incentive under the Plan for such fiscal year. Employees must have three
full months of participation in the Plan during the Plan Year to participate in
the Plan.

4.2.
Term of Participation.  A Participant’s participation in the Plan shall continue
until the earlier to occur of: (a) the Participant’s Termination of Employment,
or (b) termination of the Plan as provided in Article 10.



ARTICLE 5.  GOALS AND PERFORMANCE STANDARDS
 
5.1.
Goals and Performance Standards.  The Chief Executive Officer of the Company or
other appropriate senior executives of the Premier Group shall recommend to the
Committee: (a) Plan Year goals, and (b) performance standards that will be used
to determine the degree to which the goals have been achieved (“Goals and
Performance Standards”).  Threshold, Target and Stretch Performance Standards
shall be established for each Goal.  The Goals and Performance Standards shall
be measurable as of the conclusion of the Plan Year.

5.2.
Committee Approval.  The Committee will review, and will approve or modify as it
deems appropriate, the recommendations for Goals and Performance Standards as
provided by Section 5.1.



ARTICLE 6.  AWARD OPPORTUNITY 


6.1.
Target Award Opportunity.  For each Plan Year, the Chief Executive Officer of
the Company or other appropriate senior executives of the Premier Group shall
establish a Target award opportunity for each Participant (the “Target Award
Opportunity”).  The Target Award Opportunity shall be expressed as a percent of
a Participant’s Earnings for the Plan Year.  Each Target Award Opportunity may
consist of several components, including without limitation:

•
Company Goals

•
Departmental/Unit Goals

•
Individual Goals

•
Goals at the discretion of the Chief Executive Officer or other appropriate
senior executives

The sum of all components will equal the total Target Award Opportunity.  Each
component of the total Target Award Opportunity shall be weighted such that the
total weighting will equal 100%. The Committee shall establish the Target Award
Opportunity for any senior executives who are Participants in the Plan. 
6.2.
Participant Notification.  The Administrator shall notify each Participant of
the Participant’s Target Award Opportunity for the Plan Year as soon as
practicable following the establishment of such Target Award Opportunity.



ARTICLE 7.  AWARD DETERMINATION
 
7.1.
Performance Review.  Within 90 days of the conclusion of the Plan Year, the
Committee shall review and approve the performance of the Premier Group in
achieving the Goals and Performance Standards for the Plan.  The Administrator
shall make a determination of the Award percentage for each Participant based on
total, aggregate Goals and Performance Standard achievement approved by the
Committee (“Performance Standard Achievement”) utilizing the following:






--------------------------------------------------------------------------------

Exhibit 10.11


 Performance Standard Achievement
Award Percentage
Below Threshold
0%
Threshold
50%
Target
100%
Stretch
150%

 
In determining Performance Standard Achievement, the Committee may, in its sole
and absolute discretion, eliminate from earnings of the Premier Group those
extraordinary gains or losses of an abnormal or non-recurring nature, which in
their judgment, should be excluded.  This may, therefore, exclude items such as
sale of capital assets, approved acquisition- or disposition-related
adjustments, share repurchases, changes in accounting methods, tax adjustments,
adjustments to earning for unrealized foreign exchange gains or losses, and
approved restructuring expense or similar items.  It is intended that any goal
established under the Plan that is based on income of the Premier Group will be
determined using an income calculation that takes into consideration an expense
accrual for the Plan Awards.
Actual Plan Awards will equal, exceed or fall below Target levels based on the
extent of Performance Standard Achievement.
If Performance Standard Achievement is determined to be between Threshold and
Target or between Target and Stretch, the Administrator shall determine the
appropriate Award percentage by interpolation within the ranges shown in this
Section 7.1 above.
7.2.
Award Calculation.  The Administrator shall calculate a Participant’s award
under the Plan (the “Award”) applying the following formula: the Award
percentage, as described in Section 7.1 above, multiplied by the Target Award
Opportunity, multiplied by the Participant’s Earnings for the Plan Year.  For
example, if the Award percentage is 110% and a Participant has a Target Award
Opportunity of 10% and Plan Year Earnings of $100,000, the Participant’s Award
would be $11,000.



ARTICLE 8.  AWARD PAYMENT 


8.1.
Payment and Timing.  Awards shall be paid in cash by the Company on or about the
September 15th immediately following the end of the Company's fiscal year in
which they were earned, but in no event later than the next following March 15th
(or such later date as is permitted under Internal Revenue Service regulations
or guidance with respect to qualifying the awards under the short-term deferral
exception under Treasury Regulation Section 1.409A-1(b)(4)).  No Awards shall be
increased with interest due to a delayed payment.  A Participant who is employed
on the last business day of the Plan Year or who qualifies for a pro rata
payment under Section 9.1 of the Plan need not be employed by the Premier Group
on the date that payment of the Award is actually made.

8.2.
Deferral of Payment.  Notwithstanding any other provision of the Plan, a
Participant’s Award shall not be paid in cash to the extent that the Participant
has entered into a deferral agreement, an employment agreement or such other
agreement with the Company or another member of the Premier Group which
agreement specifically provides for the deferral of an Award otherwise payable
under the Plan and which agreement is drafted and operated to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

8.3.
Recoupment Policy.  A Participant’s eligibility to participate in, receive
Awards under, and rights to payment pursuant to this Plan is conditioned upon
the Participant’s being subject to any compensation recovery policy that may be
adopted from time to time by the Company or any subsidiary of the Company (a
“Recoupment Policy”) and all amounts payable pursuant to this Plan shall be
subject to the Recoupment Policy.



ARTICLE 9.  TERMINATION EVENTS
 
9.1.
Termination Due to Death, Disability, Retirement or a Change in Control.  In the
event a Participant’s employment with the Premier Group terminates or ends at
any point in time before or after the end of the Plan Year as a result of a
Participant’s: (a) death, Disability or Retirement, or (b) resignation occurring
within two years following a Change in Control, the Participant (or the
Participant’s estate in the event of the Participant’s death) shall be entitled
to a payment under Article 7 on a pro rata basis as determined by the
Administrator.






--------------------------------------------------------------------------------

Exhibit 10.11


9.2.
Other Termination Events.  In the event a Participant’s employment terminates or
ends at any point in time before the last business day of the Plan Year for any
reason other than the Participant’s: (a) death, Disability or Retirement, or
(b) resignation occurring within two years following a Change in Control, the
Participant’s participation in the Plan shall immediately terminate, and the
Participant shall forfeit all rights under the Plan, including the right to
receive any Award or any payment of all or a portion of any Award.



ARTICLE 10.  AMENDMENT, MODIFICATION AND TERMINATION OF PLAN
 
10.1.
Right to Amend, Suspend or Terminate Plan.  The Committee reserves the right at
any time to amend, modify, suspend or terminate the Plan for any reason and
without the consent of the Administrator, the Participants or any other person.

10.2.
Notice.  Notice of any amendment, modification, suspension or termination of the
Plan shall be given by the Committee to the Administrator and to all
Participants.



ARTICLE 11.  GENERAL PROVISIONS REGARDING PLAN ADMINISTRATION
 
11.1.
Limitation of Rights.  The granting of any rights to a Participant under the
provisions of the Plan represent only a discretionary, contingent right to
receive compensation.  Accordingly, nothing in this Plan shall be construed:

(a)
To limit in any way the right of the Premier Group to terminate a Participant’s
employment at any time for any reason;

(b)
To evidence any agreement or understanding, express or implied, that the Premier
Group will employ a Participant in any particular capacity for any particular
term or for any particular remuneration; or

(c)
To grant any right to, or interest in, either express or implied, any equity
position or ownership in the Premier Group.

Moreover, no Participants shall have any right or interest, whether vested or
otherwise, in the Plan or in any Award unless and until all of the terms,
conditions, and provisions of the Plan and the guidelines have been complied
with and an Award has been paid.
11.2.
Alienation.  No benefit provided by this Plan shall be transferable by the
Participant except on the Participant’s death, as provided in this Plan.  No
right or benefit under this Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge.  Any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge any right or benefit under
this Plan shall be void.  No right or benefit under this Plan shall, in any
manner, be liable for or subject to any debts, contracts, liabilities or torts
of the person entitled to the right or benefit.  If any Participant becomes
bankrupt or attempts to anticipate, alienate, assign, pledge, sell, encumber or
charge any right or benefit under this Plan, then the right or benefit shall, in
the discretion of the Administrator, cease.  In that event, the Company may hold
or apply the right or benefit, or any part of the right or benefit, for the
benefit of the Participant, his or her spouse, children, or dependents, the
beneficiary or any of them, in the manner or in the proportion that the
Administrator shall deem proper, in its sole discretion, but it shall not be
required to do so.

11.3.
Tax Withholding.  The Company shall have the power and the right to deduct or
withhold, or require a Participant, or beneficiary thereof, to remit to the
Company, the minimum statutory amount to satisfy federal, state and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Plan prior to making any
payments hereunder.

11.4.
Unfunded Plan.  The Plan shall be unfunded.  Premier Group shall not be required
to segregate or earmark any cash, or other assets and property in connection
with the Plan.  The Premier Group, the Committee and the Administrator shall not
have any fiduciary responsibility to any Employee or Participant in connection
with this Plan.  In addition, the Premier Group shall not be deemed to be a
trustee of any amounts to be paid to a Participant.  Any liability of the
Premier Group to pay any Participant with respect to a potential Plan Award
shall be based solely upon any obligations created pursuant to the provisions of
the Plan; and no such obligation shall be deemed to be secured by any pledge or
encumbrance on any property of the Premier Group.  However, the Premier Group
shall have the discretion at any time to segregate such assets that may be
represented by an Award.  Such assets will at all times remain the property of
the Premier Group.  Moreover, any Participants and their beneficiaries shall at
all times be merely unsecured creditors of the Company.

11.5.
Plan Document Governs.  In the event of a conflict between any other written or
oral statements and this Plan document, the provisions of this Plan document
shall govern.






--------------------------------------------------------------------------------

Exhibit 10.11


11.6.
Governing Law.  The construction and operation of this Plan are governed by the
laws, rules, and judicial decisions of the State of Delaware, except as
superseded by federal law.

11.7.
Headings.  All headings in the Plan are for reference only and not to be
utilized in construing the Plan.

11.8.
Gender.  Unless clearly appropriate, all nouns of whatever gender refer
indifferently to persons of any gender.

11.9.
Singular and Plural.  Unless clearly inappropriate, singular terms refer also
the plural and vice versa.

11.10.
Severability.  Every provision of this Plan is severable from every other
provision of this Plan.  Thus, if any part of the provisions contained in this
Plan document is determined by a court of competent jurisdiction or by any
arbitration panel to which a dispute is submitted to be invalid, illegal or
incapable of being enforced, then such covenant or provision (with such
modification as shall be required in order to render such covenant or provision
not invalid, illegal or incapable of being enforced) shall remain in full force
and effect, and all other covenants and provisions contained in this Plan
document shall, nevertheless, remain in full force and effect to the fullest
extent permitted by law, unless the continuance of the Plan in such
circumstances is not consistent with its purposes.

11.11.
Waiver of Breach.  Waiver by the Committee, the Administrator or the Premier
Group of any provision of this Plan shall not operate or be construed as a
waiver of any other provision of this Plan or any other future breach of the
provisions so waived.

11.12.
Code Section 409A.

(a)
The Plan is intended to be exempt from the requirements of Section 409A of the
Code and the rules, regulations and other guidance promulgated thereunder (“Code
Section 409A”) and shall be construed and interpreted in such a manner
consistent with said intent.

(b)
Notwithstanding the foregoing, in the event any portion of the Plan is
determined to involve the deferral of compensation or the payment of
“nonqualified deferred compensation” (as such term is described in Code
Section 409A), such portion of the Plan shall be interpreted to comply with Code
Section 409A, and each provision that conflicts with such requirements shall be
neither valid nor enforceable.  The Committee may amend any such portion of the
Plan determined to be subject to the requirements of Code Section 409A to the
extent required to comply with Code Section 409A, as the Committee may determine
to be necessary or appropriate.

(c)
Notwithstanding anything to the contrary in this Section 11.12, in no event
whatsoever shall any member of the Premier Group be liable for any additional
tax, interest or penalties that may be imposed on a Participant as a result of
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code.

(d)
The following provisions shall apply upon a “separation from service” (as
defined by Code Section 409A) on or after the date that any stock of the Company
(or its parent) becomes publicly traded on an established securities market or
otherwise.  If the Participant is deemed on the date of such a separation from
service to be a “specified employee” (within the meaning of that term under Code
Section 409A(a)(2)(B) and determined using any identification methodology and
procedure selected by the Company (or its parent) from time to time, or if none,
the default methodology and procedure specified under Code Section 409A), then
any amounts that are considered “nonqualified deferred compensation” (within the
meaning of that term under Code Section 409A) payable as a result of the
Participant’s separation from service shall not be paid prior to the date which
is the earlier of (i) the expiration of the six (6) month period measured from
the date of such separation from service of the Participant, and (ii) the date
of the Participant’s death (the “Delay Period”).  Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid to the Participant in a lump sum, and any remaining
payments due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.  In determining whether a
Participant is subject to the delay hereinabove described, the transitional
rules of Treasury Regulation § 1.409A-1(i)(6) shall be applied.”



ARTICLE 12.  EFFECTIVE DATE
 
12.1.
Effective Date.  The Plan as amended and restated shall become effective as of
June 15, 2018.






